WASHINGTON, Circuit Justice.
Important points of law were involved in this case, and the court ought to have charged the jury upon them. Though their not having done so, is no reason per se, for granting a new trial; yet, there is reason to. apprehend, that, under the circumstances of the case, justice has not been done. As the case now appears to me, the verdict does not seem to consist with legal principles; although I mean not to give any decided opinion. I think, the ends of justice will be most likely to be attained, by granting a new trial. Rule made absolute.